DETAILED ACTION
Claims 1-4, 7-8, 12-20 are presented for examination, wherein the subject matter of Species A.1, B.2-B.4, and C.1 are withdrawn. Claims 5-6 and 9-11 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A.2, B.1, and C.2 in the reply filed on December 27, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, from which claims 14-18 depend, the instant specification appears to not support said graded interface layer “further” comprising a “carbon inclusive layered structure.” See instant specification, at e.g. ¶0125, which teaches the carbon-inclusive structure is “a replacement for the graded layer” (emphasis added).

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation “one or more of carbonaceous materials, additives, or a binder” in “the FLG or the graphite includes one or more of carbonaceous materials, additives, or a binder” (emphasis added) is not clear whether said “one or more of carbonaceous materials, additives, or a binder” is (1) further required or (2) further modifies the “FLG” or “graphite. Compare with e.g. claims 2, 7, and 13, which indicate elements that are “further” required.
For purposes of examination, said limitation is interpreted as provided infra.
Similarly regarding claim 19, from which claim 20 depends, the limitation “the graded interface layer includes a plurality of carbonaceous materials” is not clear whether said plurality of carbonaceous materials is (1) further required or (2) merely optional. Compare with e.g. claims 2, 7, and 13, which indicate elements that are “further” required.
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (EP 3340346).
Regarding independent claim 1, Wang teaches an electrochemical cell, understood to include a secondary battery in light of the cell cycling between charging and discharging through multiple cycles (e.g. ¶¶ 0008, 10, 58, and 61-62), reading on “battery,” said cell comprising:
a protected electrode structure (e.g. item 100 or 200) comprising an electrode (e.g. item 110 or 210) and a protective structure (e.g. item 120 or 220) directly adjacent to said electrode (e.g. ¶¶ 0001-05, 8-11, and 53-59 plus e.g. Figures 1-2),
(1)	said electrode may be an anode comprising multiple films on a conductive substrate, said films may comprise at least one of e.g. lithium metal, alloy of lithium and tin, graphite composed of a plurality of graphene layers, lithium titanate, or any combination thereof (e.g. Id), said conductive substrate and a portion of said films located closest to said conductive substrate reading on “an anode configured to output a plurality of lithium ions during cycling of the battery;”
(2)	said protective structure adjacent to said electrode (e.g. Id), said protective structure and a portion of said films located adjacent to said protective structure, having different compositions, reading on “a graded interface layer disposed on the anode,” as claimed;
(3)	a cathode separated from said anode by a separator (e.g. ¶ 0059-60, 68-69, and 71-72), reading on “a cathode positioned opposite to the anode;”
(4)	an electrolyte comprising a solvent, such as N,N'-dimethyl acetamide, acetonitrile, carbonates, or ethers (e.g. ¶ 0060-70), reading on “an electrolyte…;” and,
(5)	a separator positioned between said anode and cathode (e.g. ¶¶ 0059-60 and 68-70), reading on “a separator positioned between the anode and cathode.”

Wang teaches said cathode, said anode, plus said electrolyte, but does not expressly teach said electrolyte “dispersed throughout the cathode and the anode.”
However, the examiner takes notice that it is well known in the battery arts to incorporate electrolyte in an open pore structure throughout each of the anode and cathode active material layers by providing an ionic conductive pathway, in order to improve the battery charging and discharging characteristics by expediting ion transfer throughout the bulk of said electrode active material layers, reading on “an electrolyte dispersed throughout the cathode and the anode.”

Wang teaches said protective structure may be formed from an intermediate product by exposing said anode to a liquid containing a plurality of particles, wherein said particles may include an alloy of lithium, such as Li4Sn alloy; said liquid comprising a metalloid fluoride salt, such as SnF2; and, said liquid comprising a solvent, such as N,N'-dimethyl acetamide, acetonitrile, carbonates, or ethers, wherein said liquid may be processed, e.g. by heating at less than 80°C, to result in the formation of a composite final product comprising a metal fluoride, such as LiF, plus an alloy of lithium, such as Li4Sn alloy (e.g. ¶¶ 0002, 04, 08, 17, 39, 42, 44, 47, 49-52, and 76), but does not expressly teach said process performed within a complete battery.
However, the solvent used for said electrolyte and said liquid may be the same, such as N,N'-dimethyl acetamide, acetonitrile, carbonates, or ethers (e.g. supra); and, a processing of heating to a temperature of less than 80°C is within the safe zone of operating or processing a lithium-ion battery.
As a result, it would have been obvious to assemble the battery components, including said intermediate protective structure prior to treatment by e.g. heating at 80°C or less, in order to reduce the number of separate processing steps, thereby forming said battery as an intermediate product.

In said battery as an intermediate product, said protective structure and a portion of said films located adjacent to said protective structure reads on “a graded interface layer disposed on the anode” (see supra), wherein said protective structure may be subdivided into two sub-layers, each sub-layer parallel to said anode, wherein
a first sub-layer of said protective structure furthest from said anode includes said particles of Li4Sn alloy and said SnF2 metalloid fluoride salt, reading on “… the graded interface layer comprising a tin fluoride layer,” as claimed; and,
a second sub-layer of said protective structure closest to said anode includes said particles of Li4Sn alloy and said SnF2 metalloid fluoride salt, reading on “… the graded interface layer comprising … a tin-lithium alloy region formed between the tin fluoride layer and the anode, ” as claimed,
wherein said second sub-layer of said protective structure includes said particles of Li4Sn alloy and said SnF2 metalloid fluoride salt and forms LiF (e.g. supra), and would be expected to have the claimed property “the tin-lithium alloy region configured to produce a lithium fluoride uniformly dispersed between the anode and the tin fluoride layer during the cycling of the battery,” since it has a substantially identical composition, see also e.g. MPEP § 2112.01.
Regarding claim 2, Wang teaches the cell of claim 1, wherein said anode may include a film of lithium (e.g. supra), which may be e.g. deposited on a conductive substrate or vapor deposited (e.g. ¶¶ 0052 and 78), and wherein the process limitation “electrodeposition” does not patentably distinguish the claimed product, see MPEP § 2113. See further instant specification, at e.g. ¶0054, reading on “further comprising lithium electrodeposited on one or more exposed surfaces of the anode.
Regarding claims 3-4, Wang teaches the battery of claim 1, wherein said second sub-layer of said protective structure includes said particles of Li4Sn alloy and said SnF2 metalloid fluoride salt, but does not expressly teach the limitations “the tin fluoride layer is configured to provide one or more of a plurality of tin ions or a plurality of fluoride ions during the cycling of the battery” (claim 3) or “formation of the lithium fluoride is based on chemical reactions between the plurality of lithium ions and the plurality of fluoride ions” (claim 4).
However, said second sub-layer of said protective structure would be expected to have the claimed properties since it has a substantially identical composition (see e.g. supra), see also e.g. MPEP § 2112.01.
Regarding claim 7, Wang teaches the cell of claim 1, wherein said cell is repeatedly cycled through discharging and charging (e.g. supra), wherein said protective structure may form a stable solid electrolyte interface (e.g. ¶0008) and said anode includes lithium active material, wherein lithium ions are liberated during discharge and integrated during charging, and said electrolyte may include fluorine-containing salt, such as LiPF6 (e.g. ¶¶ 0024, 55, and 67), but does not expressly teach said cell “further comprising an artificial solid-electrolyte interphase disposed on the anode.”
However, said limitation would be expected since Wang teaches a substantially identical product operated by repeated charge-discharge cycles (e.g. supra
Regarding claim 8, Wang teaches the battery of claim 7, wherein said second sub-layer of said protective structure includes said particles of Li4Sn alloy and said SnF2 metalloid fluoride salt, but does not expressly teach the limitation “… the tin fluoride layer… is configured to grow the artificial solid-electrolyte interphase during the cycling of the battery.”
However, said second sub-layer of said protective structure would be expected to have the claimed property since it has a substantially identical composition (see e.g. supra), see also e.g. MPEP § 2112.01.
Regarding claim 12, Wang teaches the battery of claim 1, wherein said protective structure may be applied by e.g. coating (e.g. ¶0037 plus e.g. Figure 2), but is not limited thereto (entire disclosure), but does not expressly teach the claimed process limitations “the graded interface layer is deposited on the anode by one or more of atomic layer deposition (ALD), chemical vapor deposition (CVD), or physical vapor deposition (PVD).”
However, the process limitation does not patentably distinguish the claimed product, see e.g. MPEP § 2113. See further the instant specification, at e.g. ¶0117.
Regarding claim 13, Wang teaches the battery of claim 1, wherein said protected electrode structure comprises said protective structure directly adjacent to said anode, wherein said anode comprising multiple films on said conductive substrate, said films may comprise at least one of e.g. lithium metal, alloy of lithium and tin, graphite composed of a plurality of graphene layers, lithium titanate, or any combination thereof (e.g. supra), wherein said portion of said films located farthest from said conductive substrate and adjacent to said protective structure may contain graphite, reading on “the graded interface layer further comprises a carbon-inclusive layered structure.”
Regarding claims 14-18, Wang teaches the battery of claim 13, wherein said protected electrode structure comprises said portion of said films located farthest from said conductive substrate and adjacent to said protective structure may contain graphite, which is a carbonaceous material, reading on “the carbon-inclusive layered structure includes an atomic plane available for lithium transfer” (claim 14); “the carbon-inclusive layered structure is configured to transport lithium ions provided by the electrolyte” (claim 15); “the carbon-inclusive layered structure includes one or more arrangements of few layer graphene (FLG) or graphite (claim 16); “the FLG or the graphite is configured to produce one or more of lithium tin oxide (LTO), lithium iron phosphate (LFP), or lithium lanthanum titanate perovskite by intercalating with the lithium ions” (claim 17); and, “the FLG or the graphite includes one or more of carbonaceous materials, additives, or a binder” (claim 18).
Regarding claims 19-20, Wang teaches the battery of claim 1, wherein said protective structure may further comprise carbon nanotubes capable of intercalating lithium ions (e.g. ¶¶ 0024 and 39), reading on “the graded interface layer includes a plurality of carbonaceous materials including one or more of flaky graphene, few layer graphene (FLG), carbon nano onions (CNOs), graphene nanoplatelets, or carbon nanotubes (CNTs)” (claim 19) and “the carbonaceous materials adhere to at least some of the plurality of lithium ions” (claim 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723